Citation Nr: 1731325	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability since September 13, 2013.

2.  Entitlement to a rating in excess of 10 percent for left knee disability since September 13, 2013.

3.  Entitlement to assignment of a separate rating for instability of the right knee since September 13, 2013.

4.  Entitlement to assignment of a separate rating for instability of the left knee since September 13, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The bilateral knee service connection claims were originally granted by the RO in October 2007 and he was awarded noncompensable ratings.  The RO then issued a November 2013 rating decision increasing the Veteran's ratings to 10 percent, effective September 13, 2013.

The claims were before the Board in September 2015, at which time the Board increased the Veteran's knee ratings to 10 percent, prior to September 13, 2013.  The Board also denied ratings in excess of 10 percent for the entire appeal period for the knee disabilities.  The Veteran appealed the September 2015 decision to the United States Court of Appeals For Veterans Claims (Court).  In May 2016, the parties before the Court submitted a Joint Motion for Partial Remand (JMPR).  In an Order dated in June 2016, the Court granted the JMPR, vacated the September 2015 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMPR.

Thereafter, the Board issued a January 2017 decision in which it denied increased knee ratings for the period prior to September 13, 2013, and also, denied separate knee ratings for instability, prior to September 13, 2013.  The Board also remanded the claims of increased ratings in excess of 10 percent and entitlement to separate ratings for instability from September 13, 2013.

(The Board notes that the dates listed by the Board in the January 2017 decision were not precise.  Based on the procedural history of the case and the actual factual findings, the proper date to be used for this rating period is September 13, 2013, rather than September 14, 2013, or September 14, 2014.)

Based on the Court's website, it appears that the Veteran has appealed the adverse determinations in the Board's January 2017 decision to the Court and that it is currently at the briefing stage.


FINDINGS OF FACT

1.  From September 13, 2013, the right and left knee disabilities manifested with limitation of flexion to 130 degrees, even considering painful motion and other factors.

2.  From September 13, 2013, the Veteran does not have subluxation or instability of the knees.


CONCLUSIONS OF LAW

1.  From September 13, 2013, the criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  The criteria for a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

3.  The criteria for a separate rating for right knee instability have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

4.  The criteria for a separate rating for left knee instability have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Knee Disability Based on Limitation of Motion

The Veteran's right and left knee disabilities are rated under DC 5260, pertaining to limitation of flexion of the knee.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Limitation of motion may also be rated under DC 5261 for limitation of extension of the knee.  Limitation of extension of a leg to 5 degrees warrants a zero percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees. A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

As noted above, the Veteran's bilateral knee disability ratings were increased from noncompensable to 10 percent in the November 2013 rating decision, effective September 13, 2013.  The evidence relevant to the rating period prior to this was considered in the January 2017 Board decision and is not particularly probative to the period on appeal.

The Veteran was afforded a September 2013 VA examination (conducted on September 13, 2013) pursuant to a prior Board remand.  He reported low grade aching pain in his knees, and that it became sharp and was debilitating for brief periods each day.  He noted swelling, but no stiffness, cracking, popping, or locking.  He indicated that his left knee buckled a few times per week and denied any missed work due to his knees.

Physical examination revealed right and left knee range of motion of zero to 130 degrees with no objective evidence of pain on motion.  There was no additional loss of motion after repetitive movement.  Upon examination, there was no instability, patellar subluxation, dislocation or meniscal disorder.  The examiner noted that x-rays were read as showing no evidence of arthritis on x-ray.  She stated further that the Veteran did not have further functional limitation or decreased ROM of the knees secondary to pain, weakness, fatigue or incoordination during flare or following prolonged repeated activity.

The Veteran was then afforded a March 2017 VA examination pursuant to the Board's January 2017 remand in which he was diagnosed with bilateral degenerative arthritis of the knees.  He reported moderate constant pain in his left knee and mild pain in his right knee.  He reported his left knee will give out but that he is able to catch himself, as well as issues with standing, walking and daily and work activities.  However, he denied any missed time at work secondary to his knees.  Range of motion testing showed normal flexion to 140 degrees in both knees with no pain noted, including no evidence of pain on weight bearing.  There was localized tenderness or pain on palpation in both knees, as well as objective evidence of crepitus.

Furthermore, there was no history of subluxation, lateral instability or joint instability indicated, including with anterior, posterior, medial and lateral instability.  However, the Veteran does regularly wear a brace and experiences pain with prolonged sitting and standing.  Additionally, the examiner noted no objective evidence of pain on passive range of motion or when the joint is used in non-weight bearing.

The Board finds that, from September 13, 2013, the evidence does not support a rating in excess of 10 percent for the bilateral knee disabilities based on limitation of motion.  While the Veteran experiences painful motion with both knees, his ROM with flexion is limited to at most 130 degrees and there are no additional limitations after repetition.  Even with consideration of his painful motion and difficulty sitting, standing or with weight bearing, the evidence does not reflect that his knee symptoms approximate a functional loss greater than what is already contemplated by the assigned 10 percent ratings.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 38-43; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, the March 2017 VA examiner concluded that it would require speculation to indicate any additional ROM loss during a flare-up or over a period of time because it would be impossible to do so.  This was persuasively explained and speculation cannot form the basis for a higher rating.

Separate Ratings for Instability

With regard to separate ratings for the knee disabilities, the Board was directed by the Court in June 2016 via the May 2016 JMPR to consider whether the Veteran is entitled to a disability rating under DC 5257, in addition to his current ratings under DC 5260.  

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate and a 30 percent rating if severe.  See 38 C.F.R. § 4.71a.

The May 2016 JMPR makes sense as the Board had required a stricter standard for an instability rating than it should have.  There can be separate ratings for limitation of motion and instability of the knees and a claimant does not have to show moderate instability, but can show slight.  That being said, slight instability of either knee is not shown by the evidence since September 13, 2013.

All of the instability tests during the September 13, 2013 VA examination were normal for both knees.  There was not more than zero millimeters of instability.  Plus, there was no evidence of or history of recurrent subluxation or dislocation.  The Veteran reported to the March 2017 VA examiner that he has issues with stairs, going up is worse than going down, and has issues with standing, walking, and daily and work activities.  He also indicated his left knee will give out but that he is able to catch himself.  However, testing during the March 2017 VA examination also indicated no history of recurrent subluxation, lateral instability or recurrent effusion.  Further, the examiner found no joint instability in either knee, including anterior, posterior, medial and lateral instability.

The Board finds the preponderance of the evidence is against a grant of a separate rating for the Veteran's right and/or left knee disabilities under DC 5257 for instability.  There is no objective evidence of instability or subluxation in the VA examinations of record, which are the most persuasive and probative evidence as to whether the Veteran has instability.  The tests during the examinations are meant to determine whether there is instability and there is not any in the Veteran's knees.  Medical evidence is not categorically necessary to show instability.  Lay evidence could theoretically do so, but any lay evidence in this case is greatly outweighed by the clinical testing that shows that instability does not exist be it slight or otherwise.

The Board acknowledges that the Veteran has reported joint instability and the need to wear a brace to assist with such.  Further, a May 2015 VA treatment record showed the Veteran reported clicking and instability.  However, the May 2015 record also noted that "a Lachman test did not demonstrate one plane anterior instability."  Thus, this is not sufficient evidence even to an equipoise standard.

Therefore, while Board acknowledges the Veteran's reports of his symptoms and that he is competent to report symptoms in the realm of his personal experience, such as weakness and falling, the objective medical evidence is more persuasive to determine whether instability or subluxation is present in the knee disabilities.  Therefore, for the foregoing reasons, the Board finds that separate ratings for knee instability are not warranted in this case under DC 5257 since September 13, 2013.

In sum, the Board finds ratings in excess of 10 percent for the Veteran's right and left knee disabilities, since September 13, 2013 are not warranted.  Further, separate compensable ratings for knee instability are also not warranted since September 13, 2013.  In denying higher and additional separate ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

From September 13, 2013, a rating in excess of 10 percent for right knee disability is denied.

From September 13, 2013, a rating in excess of 10 percent for left knee disability is denied.

From September 13, 2013, a separate rating for right knee instability is denied.

From September 13, 2013, a separate rating for left knee instability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


